DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8, 11, 17, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manico et al (pub # 20080258679).


Consider claim 1. Manico et al teaches An electronic device for optical charging of accessory devices, (paragraph 0051 and Fig. 3B, charging display system 10 that emits a power signal in the form of light for charging a wirelessly rechargeable device 12). the electronic device comprising: 
a display having a backlight; (Fig. 3b and paragraph 0051, wireless charging elements 24).
a control module in data communication with the display and the backlight and configured to control a wavelength and a luminance of the display; (paragraph 0057, wireless charging elements 24 can illuminate at a reduced level for backlighting display 26, also see paragraph 0049 the power signal can have a wavelength, frequency or other characteristics that enable the power signal to pass through the display 26, thus a control module configured to control a wavelength and luminance of the display).
a processor in data communication with the control module; (paragraph 0062, microprocessor). 
and a hardware storage device in data communication with the processor, (paragraph 0071).
the hardware storage device having instructions stored thereon that, when executed by the processor, cause the processor to: 
detect an optically-chargeable accessory device in a location proximate to a portion of the display, (Fig. 5 and paragraph 0086, step 115).
identify a charging portion of the display based on the location of the accessory device, (Fig. 5 and paragraph 0094, segment the presentation area into a wirelessly rechargeable device portion by mapping the obtained device representation at the determined position).
and adjust the display to provide output light from the charging portion independently of a remaining portion of the display so as to charge the accessory device, (Fig. 5 and paragraph 0095 step 137 device charging is enabled through transmission of a wireless power signal through and directed toward the wirelessly rechargeable device portion).
wherein the remaining portion is configured to display visual information independently of the charging portion. (Fig. 6A and paragraph 0106, display 26 is partitioned into a wirelessly rechargeable device portion 142, as described above, and a graphic presentation portion 150).

Consider claim 8. Manico et al teaches A method of providing power to an accessory device with a display of an electronic device, (See at least the abstract). the method comprising: 
at the electronic device: 
displaying visual information on the display; (Fig. 6A and paragraph 0106, presentation portion 150 on display 26).
detecting the accessory device in proximity to a portion of the display of the electronic device; (Fig. 5 and paragraph 0086, step 115).
adjusting the display to provide output light from a charging portion of the display in proximity to the accessory device independently of a remaining portion of the display to charge the accessory device; (Fig. 5 and paragraph 0095 step 137 device charging is enabled through transmission of a wireless power signal through and directed toward the wirelessly rechargeable device portion).
displaying the visual information on the remaining portion of the display; (Fig. 6A and paragraph 0106, display 26 is partitioned into a wirelessly rechargeable device portion 142, as described above, and a graphic presentation portion 150).
and communicating with the accessory device to determine when charging is complete. (Fig. 6A and paragraph 0070 charging status indicator 160). 

Consider claim 17. Manico et al teaches A system for optically charging an accessory with a display, (paragraph 0051 and Fig. 3B, charging display system 10 that emits a power signal in the form of light for charging a wirelessly rechargeable device 12).
 the system comprising: 
a smart display having a backlight; (Fig. 3b and paragraph 0051, wireless charging elements 24).
an accessory device positioned in contact with the smart display, (Figs. 3A and 6A, wirelessly rechargeable device 12).
the accessory device having a photovoltaic panel on a contact surface thereof; (Fig. 3A and paragraph 0050 photovoltaic type of power receiving element 13).
a control module in data communication with the smart display and the backlight and configured to control a wavelength and a luminance of the smart display; (paragraph 0057, wireless charging elements 24 can illuminate at a reduced level for backlighting display 26, also see paragraph 0049 the power signal can have a wavelength, frequency or other characteristics that enable the power signal to pass through the display 26, thus a control module configured to control a wavelength and luminance of the display).
a processor in data communication with the control module; (paragraph 0062, microprocessor). 
and a hardware storage device in data communication with the processor, (paragraph 0071).
the hardware storage device having instructions stored thereon that, when executed by the processor, cause the processor to: 
(Fig. 6A and paragraph 0106, presentation portion 150 on display 26).
detect the accessory device in proximity to a portion of the smart display; (Fig. 5 and paragraph 0086, step 115).
adjust the smart display to provide output light from a charging portion of the smart display in proximity to the accessory device independently of a remaining portion of the smart display to charge the accessory device; (Fig. 5 and paragraph 0095 step 137 device charging is enabled through transmission of a wireless power signal through and directed toward the wirelessly rechargeable device portion).
display the visual information on the remaining portion of the smart display; (Fig. 6A and paragraph 0106, display 26 is partitioned into a wirelessly rechargeable device portion 142, as described above, and a graphic presentation portion 150).
and communicate with the accessory device to determine when charging is complete. (Fig. 6A and paragraph 0070 charging status indicator 160).

Consider claim 2. Manico et al further teaches The electronic device of claim 1, wherein the display is a capacitive touch-sensitive device, and the capacitive touch-sensitive device is used to detect the accessory device.  (paragraph 0041).

Consider claim 4. Manico et al further teaches The electronic device of claim 1, wherein the instructions further cause the processor to communicate with the accessory device to determine whether charging is required.  (Fig. 6A and paragraph 0070 charging status indicator 160).

Consider claim 6. Manico et al further teaches The electronic device of claim 1, wherein adjusting the display includes increasing the luminance of the display in the charging portion of the display in proximity to the accessory device.  (paragraph 0095, wireless charging elements 24 are switched on and off to enable optimum charging, thus increasing the luminance when the elements are switched on). 

Consider claim 10. Manico et al further teaches The method of claim 8, wherein detecting the accessory device includes detecting force applied to the electronic device with a touch-sensitive panel.  (paragraphs 0037 and 0038, detecting when wirelessly rechargeable device 12 is positioned on contact surface 11, thus detecting force).

Consider claim 11. Manico et al further teaches The method of claim 8, wherein detecting the accessory device includes establishing a radio frequency (RF) data communication between the display and the accessory device.  (paragraph 0032).

Consider claim 20. Manico et al further teaches The system of claim 17 further comprising a communication device in data communication with the processor and in wireless data communication with the accessory device.  (paragraph 0032).

Consider claim 21. Manico et al further teaches The electronic device of claim 1, wherein the visual information includes at least one of an operating system desktop, a video, or a software application.   (Figs. 6A and 6B display menu 155).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manico et al (pub # 20080258679) in view of Reunamaki et al (pub # 20150199941).


Consider claim 3. Manico et al does not specifically disclose The electronic device of claim 2, the instructions further comprising detecting a capacitive pattern of the accessory device and identifying the accessory device based on the capacitive pattern.   However Reunamaki et al in at least the abstract as well as paragraph 0071 discloses a system and method of detecting a capacitive pattern of a second device at a first device and identifying the type of the second device based on the capacitive pattern.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Reunamaki et al with the system and method of Manico et al in order to provide an improved way of detecting and identifying an accessory device for a capacitive touch screen. 

Consider claim 9. Manico et al does not specifically disclose The method of claim 8, wherein detecting the accessory device includes detecting a capacitive pattern with a touch-sensitive panel of the electronic device.  However Reunamaki et al in at least the abstract as well as paragraph 0071 discloses a system and method of detecting a capacitive pattern of a second device at a first device and identifying the type of the second device based on the capacitive pattern.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Reunamaki et al with the system and method of Manico et al in order to provide an improved way of detecting and identifying an accessory device for a capacitive touch screen. 

The system of claim 17, wherein the accessory device communicates with the smart display by changing a capacitive pattern of the accessory device.  However Reunamaki et al in at least paragraph 0066 discloses that the dynamic bar code of the capacitive pattern may be changed so that additional information may be delivered to the capacitive touch screen. Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Reunamaki et al with the system and method of Manico et al in order to provide an improved way of detecting and identifying an accessory device for a capacitive touch screen. 


Claims 5, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manico et al (pub # 20080258679) in view of Wyrwas et al (pub # 20150280488).


Consider claims 5 and 13. Manico et al does not specifically disclose The electronic device of claim 1, wherein the charging portion of the display in proximity to the accessory device has an area smaller than a contact surface of the accessory in contact with the display.  However Wyrwas et al in at least paragraph 0037 and Figs. 2A and 2B discloses an optical charging device 204 for charging device 208 comprising optical receiver 218.  Paragraph 0037 discloses that the optical charging device 204 could be smaller than the optical receiver.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 

Consider claim 18. Manico et al does not specifically disclose The system of claim 17, wherein the accessory device is magnetically attracted to the smart display.  However Wyrwas et al in at least paragraph 0056 discloses a magnetic sensor for the purpose of holding the portable device onto the optical charging device.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the magnetic sensor of Wyrwas et al with the system of Manico et al so as to provide a way of securing the accessory device to the display while charging. 

Claims 7, 10, 12, and 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Manico et al (pub # 20080258679) in view of Tsang (pub # 20140132201).


Consider claim 7. Manico et al does not specifically disclose The electronic device of claim 1, wherein adjusting the display includes selecting a wavelength of output light from the charging portion of the display in proximity to the accessory device.  However Tsang in at least paragraph 0041 discloses a charger component comprising a plurality of light sources wherein the light sources can be illuminated at the same wavelength or 


Consider claim 12. Manico et al does not specifically disclose The method of claim 8, wherein detecting the accessory device includes detecting an accessory device shape, a charging portion shape being complementary to the accessory device shape.  However Tsang discloses in at least paragraph 0038 detecting the size, shape, position, and/or location of the electronic device 104 in relation to the charger component 102 and the charger component 102 is adjusted to correspond to the size, shape, position, and/or location of the electronic device 104. Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Tsang with the system and method of Manico et al in order to provide an improved system of optically charging devices by providing an identification of where the user should place the device on the display in order to charge it. 

Consider claim 14. Manico et al does not specifically disclose The method of claim 8, wherein the remaining portion of the display is off or in a low power mode, while providing the output light from the charging portion.  However Tsang in at least paragraph 0046 discloses a method of only illuminating the light sources needed for charging the accessory device and not any other light sources.  Therefore it would have 

Consider claim 15. Manico et al does not specifically disclose The method of claim 8, wherein the display is in a standby mode while charging the accessory device.  However Tsang in at least paragraph 0066 discloses that the charger component 500 can control illumination of and/or switching states (e.g., on state, off state, idle state, sleep state, etc.). of respective light sources, thus portions of the display being in a standby mode while selected light sources are charging a device.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Tsang with the system and method of Manico et al in order to conserve power. 

Consider claim 16. Manico et al does not specifically disclose The method of claim 8 further comprising synchronizing a state of the charging portion to the remaining portion in accordance with a determination that charging is complete.  However Tsang discloses in paragraph 0073 that if the charger controller component 508 identifies that an electronic device being charged by the charger component 500 is fully charged, the charger controller component 508 can control the subset of light sources of the light source component 514 being used to charge the electronic device to switch the subset of light sources off or otherwise transition the subset of light sources from an illuminated state to a non-illuminated state.  Therefore it would have been obvious to one of ordinary skill in the art to combine the system and method of Tsang with the system and 


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624